1

2

3

4

5

6

7

8                                UNITED STATES DISTRICT COURT

9                              EASTERN DISTRICT OF CALIFORNIA

10

11   LARRY PETRIE and CHARLOTTE                    No. 2:17-cv-02329-TLN-EFB
     PETRIE,
12
                       Plaintiffs,
13
            v.
14
     GENERAL ELECTRIC COMPANY,
15   NOVELIS CORPORATION, FOSTER
     WHEELER LLC (fka Foster Wheeler
16   Corporation), CBS CORPORATION (fka
     Viacom Inc., fka Westinghouse Electric
17   Corporation), CRANE CO.,
18                     Defendants.
19   CHARLOTTE PETRIE, individually and            No. 2:19-cv-01372-JAM-EFB
     as Trustee of the Petrie Family 2018 Trust,
20   MARK PETRIE, and SHAWNA PETRIE,
21                     Plaintiffs,
22          v.                                     RELATED CASE ORDER
23   GENERAL ELECTRIC COMPANY,
     CBS CORPORATION (fka Viacom Inc.,
24   fka Westinghouse Electric Corporation),
     HOKE INC., VELAN VALVE
25   CORPORATION, GARDNER DENVER
     INC.,
26
                       Defendants.
27

28
                                                   1
1           The Court has reviewed Plaintiffs’ Notice of Related Case filed November 14, 2019 (ECF

2    Nos. 68, 19, respectively), as well as the Complaints filed in each case, and the dockets as a

3    whole. Examination of the above-captioned actions reveals that they are related within the

4    meaning of Local Rule 123 (E.D. Cal. 1997). Pursuant to Rule 123 of the Local Rules of the

5    United States District Court for the Eastern District of California, two actions are related when

6    they involve the same parties and are based on a same or similar claim; when they involve the

7    same transaction, property, or event; or when they “involve similar questions of fact and the same

8    question of law and their assignment to the same Judge . . . is likely to effect a substantial savings

9    of judicial effort.” L.R. 123(a). Further,

10                  [i]f the Judge to whom the action with the lower or lowest number
                    has been assigned determines that assignment of the actions to a
11                  single Judge is likely to effect a savings of judicial effort or other
                    economies, that Judge is authorized to enter an order reassigning all
12                  higher numbered related actions to himself or herself.
13   L.R. 123(c).

14          Here, the actions involve substantially similar parties and are based on the same claims, as

15   well as the same or similar background facts. It also appears the actions involve similar or related

16   questions of law, despite the fact that the earlier-filed action has been dismissed. Consequently,

17   assignment to the same judge would “effect a substantial savings of judicial effort.” L.R. 123(a),

18   see also L.R. 123(c).

19          Relating the cases under Local Rule 123, however, merely has the result that both actions

20   are assigned to the same judge, it does not consolidate the actions. Under the regular practice of
21   this Court, related cases are generally assigned to the judge and magistrate judge to whom the

22   first filed action was assigned.

23          IT IS THEREFORE ORDERED that the action denominated 2:19-cv-01372-JAM-EFB is

24   reassigned to District Judge Troy L. Nunley and the caption shall read 2:19-cv-01372-TLN-EFB.

25   Any dates currently set in 2:19-cv-01372-JAM-EFB are hereby VACATED. The Clerk of the

26   Court is to issue the Initial Pretrial Scheduling Order.
27

28
                                                        2
1          IT IS SO ORDERED.

2    Dated: December 2, 2019

3

4

5                              Troy L. Nunley
                               United States District Judge
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                              3
